Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2 and 6-19 are allowed.
The following is an examiner's statement of reasons for allowance: allowance of the claims is indicated because none of the prior art of record, alone or in combination, appears to teach, or fairly suggest or render obvious the invention of the claims or recited allowable subject matter in claims 1 and 12.
Claim 1 recites a food pasteurization device for a target food item, the device comprising: a non-linear slotted waveguide positioned at any angle in the pasteurization area in the microwave cavity; wherein the non-linear slotted waveguide comprises a shaped waveguide applicator to optimally distribute radiation according to a geometry of the target food item, wherein the shape waveguide application is selected from the group consisting of the recited claim 1 shape equations.
Claim 12 recites a method of pasteurizing a target food item, the method comprising: a non-linear slotted waveguide positioned at any angle in the pasteurization area in the microwave cavity; wherein the non-linear slotted waveguide comprises a shaped waveguide applicator to optimally distribute radiation according to a geometry of the target food item; adjusting the total power density of the microwave radiation to 1.5 W/g of the load of the target food item within the pasteurization area; rotating the target food item within the pasteurization area at an angular velocity of π/6 rad/s; and 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly be labeled “Comments on Statement for Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/THIEN S TRAN/
Primary Examiner, Art Unit 3742
4/1/2021